DETAILED ACTION

The following is an Allowance in response to Applicant's application filed on 1/18/22.  Claims 1-4, 6-11, 13-18, 20 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-4, 6-11, 13-18, 20 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology.  The claims are eligible over the art in light of applicant’s amendments and remarks on 1/18/22 and because the prior art does not show in response to receiving a backtracking request for backtracking a process of using the user interface by the target user, obtaining, based on the backtracking request, first usage data from a storage space corresponding to the target user and determining a target digital digest of the first usage data; sending a request for obtaining the digital digest to the blockchain network and receiving the digital digest from the blockchain network and comparing the target digital digest with the digital digest to generate a comparison result and determining a response result 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Han (US 2019/0068701 A1), a method for content scheduling based on content delivery network (CDN) and peer-to-peer (P2P) network, including steps of: acquiring, by a content list server, a data request sent from a first super node; determining, by the content list server, a target edge server corresponding to the target data by querying a first content list; and directing the data request to the target edge server, such that the target edge server sends the target data to the first node

B. Green (US 2020/0302433 A1), a method for real-time settlement of an electronic payment transaction using a distributed ledger where the method can employ settlement 

C. Dempski et al. (US 2013/0041837 A1), an in-store data analytical system that provides a customer or store sales person sales with an output to improve the customer's in-store experience and  identifies relevant customer information from both the customer's online data and in-store activity

D. Attorre et al. (US 2019/0035431 A1), a method for digital content integration by receiving a target digital content item that includes a plurality of frames, identifying a set of candidate host frames for inserting source digital content items from the plurality of frames based on one or more attributes of the target digital content item, determining a candidate score for each respective candidate host frame of the candidate host frames, and generating host time defining data including identifications and the candidate scores of the candidate host frames, where the candidate score indicates a degree of transition of the target digital content item at the candidate host frame. One or more candidate host frames are then selected based on the candidate scores for inserting one or more source digital content items into the target digital content item

E. Qin et al. (US 2018/0075525 A1), a commerce payment reconciliation system  pertaining to reconciling financial transaction information by for reconciling financial transactions where normalized  financial data can be processed with submitted financial data identifiable from data derived from submitted financial data

F. Bertin et al. (US 2016/0140019 A1), a tracing system that receives a plurality of instrumented process data from the top process and the sub-processes, each datum including a process identifier, a process type, a top process identifier, and a process completion elapsed time and determining that the process identifier and the top process identifier in the datum received are equivalent: if the process completion elapsed time in the datum received is determined to be less than a threshold value, the computer writes a summary of the plurality of instrumented process data to a data store, and if the process completion elapsed time in the datum received is determined to not be less than the threshold value, the computer writes the plurality of instrumented process data to the data store


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2018/0189449 A1
US 2019/0228393 A1
US 2020/0279257 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624